                Case 3:13-cv-03835-JD Document 105 Filed 08/29/19 Page 1 of 3



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   DAVID L. ANDERSON (CABN 149604)
 3 United States Attorney
   SARA WINSLOW (DCBN 457643)
 4 Chief, Civil Division
   MICHAEL T. PYLE (CABN 172954)
 5 KIRSTIN AULT (CABN 206052)
   Assistant United States Attorney
 6 150 Almaden Boulevard, Suite 900
   San Jose, California 95113
 7 Telephone: (408) 535-5087
   FAX: (408) 535-5081
 8 Email: michael.t.pyle@usdoj.gov

 9 ANDY J. MAO
   MICHAL TINGLE
10 ROBERT CHANDLER
   PATRICK KLEIN
11 Attorneys
   Civil Division
12 United States Department of Justice
          P.O. Box 261
13        Ben Franklin Station
          Washington, D.C. 20044
          Telephone: (202) 514-4678
14        robert.chandler@usdoj.gov
15 Attorneys for the United States of America

16                                  UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
18                                       SAN FRANCISCO DIVISION
19   UNITED STATES OF AMERICA, ex rel.    )             CASE NO: 3:13-CV-3835 JD
     ARTHUR R. JAHR, III, et al., ANTHONY )
20   SMITH, & DONALD K. WADSWORTH et al., )             RELATED ACTIONS: 3:16-CV-1106 JD
                                          )                              3:16-CV-1107 JD
21        Plaintiffs,                     )
                                          )
22                                        )             PLAINTIFF UNITED STATES OF AMERICA’S
                        Plaintiffs,       )             NOTICE OF CONSENT TO DISMISSAL AND
23                                        )             [PROPOSED ORDER] 1
                  v.                      )
24                                        )
     TETRA TECH EC, INC., et al.,         )
25                Defendants.             )
26          1
             The United States is aware that Paragraph 19 of the Court’s Standing Order for Civil Cases
27 states that “requests will be disregarded” if parties “ask the Court for an order where one is not needed.”
   Here, 31 U.S.C. §3730(b)(1) requires the Court’s written consent to dismissal and thus a proposed Order
28 is attached.
     UNITED STATES OF AMERICA’S NOTICE OF CONSENT TO DISMISSAL AND [PROPOSED] ORDER
     3:13-CV-3835 JD; 3:16-CV-1106 JD; 3:16-CV-1107 JD
              Case 3:13-cv-03835-JD Document 105 Filed 08/29/19 Page 2 of 3



 1          On August 23, 2019, Relators filed notices of voluntary dismissal for New World

 2 Environmental, Inc. (Doc. 101) and Aleut World Solutions, LLC (Doc. 102) from the above-captioned

 3 litigation without prejudice. On August 25, 2019, Relators filed a notice of voluntary dismissal of Tetra

 4 Tech EM, Inc. (Doc. 103) from the above-captioned litigation without prejudice.

 5          Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States hereby notifies the

 6 Court that the Attorney General consents to the dismissal of New World Environmental, Inc. (from the

 7 Jahr case, 13-cv-3835), Aleut World Solutions, LLC (from the Jahr case, 13-cv-3835), and Tetra Tech

 8 EM, Inc. (from the Smith case, 16-cv-1106) without prejudice to the rights of the United States, based on

 9 its determination that such a dismissal is commensurate with the public interest and that the matter does
10 not warrant the continued expenditure of government resources to pursue or monitor the action based on

11 currently available information.

12 DATED: August 29, 2019                        Respectfully submitted,

13
                                                 DAVID L. ANDERSON
14                                               UNITED STATES ATTORNEY

15                                               /s/ Michael T. Pyle
                                          By:                                                 .
16                                               MICHAEL T. PYLE
                                                 Assistant U.S. Attorney
17
                                                 ANDY J. MAO
18                                               MICHAL TINGLE
                                                 ROBERT CHANDLER
19                                               PATRICK KLEIN
                                                 Attorneys, Civil Division
20
                                                 United States Department of Justice
21                                               P.O. Box 261, Ben Franklin Station
                                                 Washington, D.C. 20044
22                                               Telephone: (202) 514-4678
                                                 robert.chandler@usdoj.gov
23
                                                 Attorneys for the United States of America
24

25

26

27

28

     UNITED STATES OF AMERICA’S NOTICE OF CONSENT TO DISMISSAL AND [PROPOSED] ORDER
     3:13-CV-3835 JD; 3:16-CV-1106 JD; 3:16-CV-1107 JD                         1
              Case 3:13-cv-03835-JD Document 105 Filed 08/29/19 Page 3 of 3



 1                                          PROPOSED ORDER

 2         Relators having filed notices of voluntary dismissal and the United States having filed its Notice

 3 of Consent to Dismissal, pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), and for good cause

 4 shown, IT IS HEREBY ORDERED that:

 5         1. New World Environmental, Inc. is dismissed without prejudice from the Jahr case, 13-cv-

 6             3835;

 7         2. Aleut World Solutions, LLC is dismissed without prejudice from the Jahr case, 13-cv-3835;

 8             and

 9         3. Tetra Tech EM, Inc. is dismissed without prejudice from the Smith case, 16-cv-1106.

10

11         This ________ day of ________________, 2019

12

13

14                                                      ___________________________________
                                                              Hon. James Donato
15                                                            United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES OF AMERICA’S NOTICE OF CONSENT TO DISMISSAL AND [PROPOSED] ORDER
     3:13-CV-3835 JD; 3:16-CV-1106 JD; 3:16-CV-1107 JD                         2
